EXHIBIT 10.dd




[CROWN HOLDINGS, INC. LETTERHEAD]



[NAME]

[DIVISION]



Dear [NAME]:


Pursuant to the 2006 Stock-Based Incentive Plan (the “Plan”), the Executive
Compensation Committee of the Board of Directors hereby grants to you as of
[DATE] (the “Grant Date”) [         ] restricted shares of Common Stock, par
value $5.00 (“Award”).

This Award is subject to the applicable terms and conditions of the Plan which
are incorporated herein by reference, and in the event of any contradiction,
distinction or difference between this letter and the terms of the Plan, the
terms of the Plan will control. All capitalized terms used herein have the
meanings set forth in the Plan.

Subject to your continued employment with the Company including, its
Subsidiaries or Affiliates, the restrictions on your Award shall lapse and your
Award become vested, as follows:

A. On [ONE YEAR FROM GRANT DATE] the restriction shall lapse with respect to

B. On [TWO YEARS FROM GRANT DATE] the restriction shall lapse with respect to

C. On [THREE YEARS FROM GRANT DATE] the restriction shall lapse with respect to

D. On [THREE YEARS FROM GRANT DATE] the restriction shall lapse in all or part
with respect to depending on the Total Shareholder Return (TSR) achieved by the
Company from January 1st, [YEAR] to December 31st, [YEAR] compared to the PEER
Group. (Definition of TSR & PEER Group Companies Attached). The opening stock
price for CCK to compute TSR will be [ ] [PRIOR YEAR CLOSING COMPANY STOCK
PRICE]. Towers Perrin will compute the comparable TSR for the PEER group over
the period.


  The number of shares of restricted stock given above relate to achieving the
median TSR of the PEER group and will be adjusted as follows:


      Percentile   Payout       90th or above   200%    (max payout)   above  
75th   150%     median   50th   100%     below   40th   50%         25th   25%  
  below   25th   Zero  


Actual results between these percentiles will be interpolated.





--------------------------------------------------------------------------------




Additionally, notwithstanding any provision herein or in the Plan to the
contrary, in the event of a Change in Control while you are employed by the
Company, its Subsidiaries or Affiliates, the restriction on your entire Award
shall lapse and your Award will become fully vested.

If your employment with the Company, including its Subsidiaries and Affiliates,
terminates prior to 3 yrs from Grant Date due to your Disability, Retirement or
death, then on your termination date the restrictions on your Award (under A, B
& C) shall lapse and your Award will become fully vested. For this purpose
retirement is interpreted to mean:

  Retirement from the active employment of the Company, a Subsidiary or an
Affiliate on or after your “normal retirement date” as specified in the Company
tax-qualified pension plan applicable to you.       For Award D, the restriction
will lapse only at the end of the designated period and on the achievement of
the performance and for no other reason.    


Except as provided herein, any portion of your Award for which the restrictions
have not lapsed as of the date of your termination of employment (for any
reason) with the Company, its Subsidiaries and Affiliates will be totally and
permanently forfeited without further compensation.

Your restricted shares will be placed in a restricted stock account with the
Company’s Transfer Agent at Wells Fargo’s Shareowner Services (“Wells Fargo”)
established on your behalf. With your acceptance of this award and placement of
the shares in your account at Wells Fargo, you agree to deliver a signed stock
power endorsed in blank to the Company. Both the shares and the stock power
shall be held in escrow by the Company until the restrictions lapse.

At the time that the restrictions lapse, you must make appropriate arrangements
with the Company concerning withholding of any taxes that may be due with
respect to such Common Stock. You may make a cash payment to the Company in an
amount equal to the required withholding or request the Company retain the
number of shares of Common Stock whose fair market value equals the amount to be
withheld. Additionally, the attached is a brief summary of certain federal
income tax issues related to the Award of restricted stock. Please carefully
review the attached summary, and consult with your personal tax advisor
concerning the taxation of the Award.

As promptly as possible following the lapse of the restrictions, the Company
will transfer the affected shares from the restricted account to a direct
registration account set up on your behalf at Wells Fargo. Shares, after removal
of the restriction, will be immediately available to you. However, the Company
shall not be obligated to issue or deliver any shares if such action violates
any provision of any law or regulation of any governmental authority or national
securities exchange. The construction and interpretation of any provision of
this Award or the Plan shall be final and conclusive when made by the Committee.




--------------------------------------------------------------------------------




Nothing in this letter shall confer on you the right to continue in the service
of the Company, its Subsidiaries or Affiliates, or interfere in any way with the
right of the Company to terminate your service at any time.

Please sign and return a copy of this letter to James O’Neill, Manager of
Financial Reporting in Philadelphia, designating your approval of this letter.
This acknowledgement must be returned within ninety (90) days, otherwise, the
Award will lapse and become null and void.



Very truly yours,




Chairman Compensation Committee





  Acknowledged and Accepted ______________________________   _________   [NAME]
     [DATE]














